Citation Nr: 1112320	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.  

2.  Entitlement to an initial compensable disability rating for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from November 1955 to November 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issue of entitlement to an initial compensable disability rating for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral hearing loss that is the result of acoustic trauma in active duty service.


CONCLUSION OF LAW

A hearing loss disability was incurred during active military service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that his current hearing loss is due to an explosion of a military aircraft that occurred while the Veteran was inside cleaning the air conditioning unit.  

Service treatment records (STRs) include a December 1956 line of duty determination form that indicated that the Veteran was cleaning the engine of a MA-3 air conditioning unit when the solvent fumes exploded and the Veteran was thrown 15 to 20 feet from the unit.  He was treated at the dispensary for burns on his face and right arm and forearm.  A discharge examination dated in October 1959 showed pure tone thresholds, in decibels (the numbers in parentheses are ASA units converted to ISO (ANSI) units):  

Hertz
500
1000
2000
3000
4000
Right ear
15 (30)
10 (20)
5 (15)
/
/
Left ear
15 (30)
5 (15)
0 (10)
/
/

Prison medical records show that the Veteran reported a history of noise exposure and hearing loss and stated that he wore hearing aids in the past.  He stated that he worked in and around extreme noise for many years.  An examination showed bilateral moderate sensorineural hearing loss.  See medical record dated in December 2002.  

In May 2009 the Veteran was scheduled for a compensation and pension (C&P) audiology examination.  The audio examination was completed without a physical examination based on review of the claims file because of the Veteran's incarceration.  The examiner indicated that due to a lack of any frequency specific testing during the Veteran's separation examination for 3000 or 4000 Hertz, it was not possible to rule out the presence of a disabling degree of high frequency hearing loss at the time of separation.  The examiner further noted significant acoustic trauma in the Veteran's service.  He opined that at least some portion of the Veteran's current hearing loss is at least as likely as not due to acoustic trauma in the military.  

In sum, testing confirms that the Veteran has a current hearing loss disorder and the record contains competent probative evidence that links this disorder to active military service.  The Veteran also reported that he experienced problems hearing since the explosion during military service.  Therefore, the Board finds that continuity of symptomatology is also credibly shown by the record.  He further stated that he has worked around extreme noise for many years.  However, the May 2009 VA examiner opined that at least some portion of the Veteran's current hearing loss is at least as likely as not due to military acoustic trauma.  He based this opinion on a review and consideration of the Veteran's military and post-military history, with an emphasis on military noise exposure information.  The examiner indicated that due to a lack of any frequency specific testing during the Veteran's separation examination for 3000 or 4000 Hertz, it was not possible to rule out the presence of a disabling degree of high frequency hearing loss at the time of separation.  Moreover, the Veteran was service-connected for tinnitus in a July 2009 rating decision that was based on the same facts as the Veteran alleges caused his current bilateral hearing loss disorder.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  Accordingly, in light of the evidence, including the Veteran's credible statements regarding extreme noise exposure in service as well as the VA medical opinion linking current hearing loss to service, service connection for hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303.  

The RO has substantially satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant given the favorable nature of the Board's decision.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran also seeks an initial compensable disability rating for his asbestosis.  

The RO attempted to arrange for a VA examination regarding the current status of his asbestosis in September 2005.  The Veteran failed to report to the examination due to incarceration.  

A review of the Veteran's file indicates that his expected release date was December 2, 2009.  There is no evidence in the claims file that any further efforts were undertaken by the RO to have the Veteran examined.  The Veteran should be accorded a VA examination to address the current nature and severity of his service-connected asbestosis.  38 C.F.R. § 3.327. 

Additionally, the Board notes that the Veterans Benefits Administration Adjudication Manual M21-1MR, Part III, Subpart iv, Chapter 3.A.11.d. provides for a number of alternatives to be explored in trying to arrange for a VA examination for an incarcerated Veteran.  They include having the Veteran transported to a VA facility, being examined at the prison facility by VA personnel, having an examination performed by prison medical officials at VA expense, or have the examination performed by fee-basis providers contracted by VA.  See also Bolton v. Brown, 8 Vet. App. 185 (1995).  The provision further provides that if a problem cannot be resolved at the local level, the Compensation and Pension (C&P) Service Program Review Staff should be contacted for assistance.  

In Wood v. Derwinski, 1 Vet. App. 190 (1991), the Court stated:

We . . . caution those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans.

See also Bolton v. Brown, 8 Vet. App. 185 (1995) (. . . "where the Secretary has determined that the Veteran is not available to participate in a VA examination under regular conditions, and in keeping with the "caution" of Wood, supra, a remand is required to provide the Secretary with another opportunity to fulfill his statutory duty to assist this appellant in developing the facts of his claim"); and see M21-1MR, Pt. III, Subpart iv, Ch. 3, Sec. A.  

The case must therefore be returned for a C&P examination to scheduled.  If the Veteran is still incarcerated, an examination should be requested in accordance with M21-1MR, Part III, Subpart iv, Chapter 3, Section A.  In addition, a request should also be made for all pertinent medical records compiled during the Veteran's current incarceration and thereafter.  38 C.F.R. § 3.159(c)(1).  In that regard, it is also noted that the Veteran submitted documentation in July 2004 indicating that he received treatment for lung problems at the Birmingham VA Medical Center from 1988 to November 1992.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Request medical records from the Veteran's incarceration, dating from April 2009, through the Federal Bureau of Prisons, provided that the Veteran completes any necessary authorization form.  If the Veteran has been relocated to another penal facility a request should be made for medical records from that facility, and associate said with the claims file.  

Contact the Veteran and request that he identify any other sources of treatment for his lung disorder since his discharge from service and that he provide any necessary authorization forms that would allow VA to request the records.  

If any requested records are not ultimately received, the RO should provide the Veteran with the notice required by 38 C.F.R. § 3.159(e).  

2.  Associate with the claims folder VA medical records dating from 1988 to November 1992 from the Birmingham VA Medical Center.  If the records are ultimately not obtained, the Veteran must be provided with the notice required by 38 C.F.R. § 3.159(e).  

3.  Thereafter, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected asbestosis.  The claims folder and a copy of this remand should be forwarded for review and the examiner should indicate in the report that such review was completed.  All necessary testing should be accomplished, which may include a high resolution computerized tomography study of the chest to order to determine the impairment associated with his service-connected asbestosis.  All findings should be reported in detail.  The examiner should opine as to the level of disability that is attributable solely to the service-connected asbestosis.  A complete rationale for any opinion expressed must be provided.  In the event that certain testing cannot be completed, a complete rationale for the failure to do so should be provided.   

4.  If the Veteran is incarcerated, the RO should follow the provisions contained in M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Paragraph 11(d).

5.  After taking any additional development action deemed warranted, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


